Title: From Thomas Jefferson to Albert Gallatin, 2 July 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            July 2. 1802.
          
          Doctr. Bache’s Address is ‘William Bache at Franklin near Charlottesville’
          the letter should be put into the Post office before 5. P.M. to-day
          
          
          William White to be Surveyor for the district of East river. approved.
          
          Griffin Greene to be collector of the port of Marietta. approved.
          
          James Clarke to be Surveyor of customs at Tombstone, district of Edenton N.C. recommended by mr Stone.
          
          Selden Jasper was recommended to be Surveyor at the port of Slade’s creek, by mr Stanley to mr Stone, who handed it to me with the note that no other of the gentlemen from the state then here, knew any thing of mr Jasper. if no inconvenience would ensue it might be better to write for other recommendation as that of Stanley is very suspicious. of this mr Gallatin must judge.
          John Rowan’s appointment to the port of Windsor was in conformity with a letter from mr Stone to mr Gallatin (in my possession) informing him the collector (whom he does not name) had lately died, & recommending John Rowan.
          
            Th: Jefferson
          
          
            If mr Gallatin will add the proper titles, or descriptions of office, they may be forwarded to the Secy. of State’s office for commissions.
          
        